Title: To Thomas Jefferson from Thomas Mann Randolph, 24 December 1803
From: Randolph, Thomas Mann
To: Jefferson, Thomas


               
                  Dear Sir,
                  Edgehill Dec. 24. 1803.
               
               I have been today to see your Mill & Canal. The river being uncommonly full afforded an opportunity to judge what work is yet wanting for the complete introduction of its water to the Wheel at all times. What I saw and judged I cannot refrain from communicating as I mentioned rather inconsiderately the report of the neighbourhood in my last, as unfavorable as it was, and as likely to be incorrect. The current does not enter the Canal at all, for the first water which goes in receiving a check immediately from the narrowness & curvature of the channell and the unevenness of the sides becomes still and the current afterwards passes wholly by, not inclining in the least towards the Canals mouth. It is manifest that this must be completely remedied by the extension of the little jettee at the mouth and the throwing out another on the opposite side above: the main current must then get directly in the Canal. By the accounts of some, the Canal begins to have water in it when the river has risen about six inches above the state next to the lowest, which was its condition three days since. The water does not till it has continued to rise a short time perhaps till it has risen one foot higher, get well down to the mill. There are two places in its bottom too high; they are both between the middle point and the bridge and both in the part where the earth has been thrown from the greatest depth; where the long job of blowing last fall was done: some say neither of these elevations extends farther than four or five yards: Lillie believes not more than 10 or 12 feet. From the last of these there is a rapid current down to the mill at which the present state of the river would give a head as high as the eaves, all admitt, if the bank had not given way 300 yards above. The wheel begins to be completely submerged about the time the last rock in the ford from Shadwell to Monticello is covered. It is believed that it would turn with rapidity sufficient to grind well when covered 12 inches. The Jettees, a mere trifle of blowing and the increase of the bank about the forebay and at one place above, seem to be all the work wanting to make it the best Mill in the County. At present the water runs back into the river when it falls from the obstructions I mention & shews no current from the bend near the entrance to that place. The Wheel has been set in motion today & moved with great velocity when 4 inches covered. Lillie was determined to grind some grain before night—The N. orleans news Mr Eppes and myself return thanks for. The Ladies and all the children are perfectly well.
               With sincere attachment
               
                  Th: M. Randolph
               
            